            Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LEANN HARDIN,                                        )
                                                     )
                     Plaintiff,                      )
                                                     )
                v.                                   )   Civil Action No. 19-953
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,                     )
                                                     )
                     Defendant.                      )


                                            ORDER


       AND NOW, this 18th day of September, 2020, upon consideration of Defendant’s

Motion for Summary Judgment (Doc. No. 21) filed in the above-captioned matter on February

14, 2020,

       IT IS HEREBY ORDERED that said Motion is DENIED.

       AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

19) filed in the above-captioned matter on January 17, 2020,

       IT IS HEREBY ORDERED that said Motion is GRANTED IN PART and DENIED IN

PART. Specifically, Plaintiff’s Motion is granted to the extent that it seeks a remand to the

Commissioner of Social Security (“Commissioner”) for further evaluation as set forth below and

denied in all other respects. Accordingly, this matter is hereby remanded to the Commissioner

for further evaluation under sentence four of 42 U.S.C. § 405(g) in light of this Order.

       Plaintiff, Leann Hardin, filed a claim for Disability Insurance Benefits under Title II of

the Social Security Act (the “Act”), 42 U.S.C. §§ 401-434, effective December 21, 2015,

claiming that she became disabled on March 31, 2015, due to irritable bowel syndrome (“IBS”),



                                                 1
          Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 2 of 8




damaged upper intestine, elevated liver enzymes, and anxiety. (R. 17, 170-73, 218). After being

denied initially on May 6, 2016, Plaintiff sought, and obtained, a hearing before an

Administrative Law Judge (“ALJ”) on May 22, 2018. (R. 33-98, 110-14, 115-16). In a decision

dated June 21, 2018, the ALJ denied Plaintiff’s request for benefits. (R. 17-30). The Appeals

Council declined to review the ALJ’s decision on June 7, 2019. (R. 1-4). Plaintiff filed a timely

appeal with this Court, and the parties have filed cross-motions for summary judgment.

II. Standard of Review

       Judicial review of a social security case is based upon the pleadings and the transcript of

the record. See 42 U.S.C. § 405(g). The scope of review is limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s findings of fact. See Matthews v. Apfel, 239

F.3d 589, 592 (3d Cir. 2001) (noting that “‘[t]he findings of the Commissioner of Social Security

as to any fact, if supported by substantial evidence, shall be conclusive’” (quoting 42 U.S.C.

§ 405(g))); Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999) (stating

that the court has plenary review of all legal issues, and reviews the ALJ's findings of fact to

determine whether they are supported by substantial evidence).

       “Substantial evidence” is defined as “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate’” to support a conclusion. Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir.

1995)). However, a “‘single piece of evidence will not satisfy the substantiality test if the

[Commissioner] ignores, or fails to resolve, a conflict created by countervailing evidence.’”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). “‘Nor is evidence substantial if it is overwhelmed by other evidence—



                                                  2
          Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 3 of 8




particularly certain types of evidence (e.g., that offered by treating physicians)—or if it really

constitutes not evidence but mere conclusion.’” Id.

       A disability is established when the claimant can demonstrate some medically

determinable basis for an impairment that prevents him or her from engaging in any substantial

gainful activity for a statutory twelve-month period. See Fargnoli v. Massanari, 247 F.3d 34, 38-

39 (3d Cir. 2001). “A claimant is considered unable to engage in any substantial gainful activity

‘only if his physical or mental impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national economy . . . .’”

Id. at 39 (quoting 42 U.S.C. § 423(d)(2)(A)).

       The Social Security Administration has promulgated regulations incorporating a five-step

sequential evaluation process for determining whether a claimant is under a disability as defined

by the Act. See 20 C.F.R. § 404.1520. In Step One, the Commissioner must determine whether

the claimant is currently engaging in substantial gainful activity. See 20 C.F.R.

§ 404.1520(a)(4)(i). If so, the disability claim will be denied. See Bowen v. Yuckert, 482 U.S.

137, 140 (1987). If not, the second step of the process is to determine whether the claimant is

suffering from a severe impairment. See 20 C.F.R. § 404.1520(a)(4)(ii). “An impairment or

combination of impairments is not severe if it does not significantly limit [the claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1522. If the claimant

fails to show that his or her impairments are “severe," he or she is ineligible for disability

benefits. If the claimant does have a severe impairment, however, the Commissioner must

proceed to Step Three and determine whether the claimant’s impairment meets or equals the

criteria for a listed impairment. See 20 C.F.R. § 404.1520(a)(4)(iii). If a claimant meets a



                                                  3
          Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 4 of 8




listing, a finding of disability is automatically directed. If the claimant does not meet a listing,

the analysis proceeds to Steps Four and Five.

        Step Four requires the ALJ to consider whether the claimant retains the residual

functional capacity (“RFC”) to perform his or her past relevant work, see 20 C.F.R.

§ 404.1520(a)(4)(iv), and the claimant bears the burden of demonstrating an inability to return to

this past relevant work, see Adorno v. Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant is

unable to resume his or her former occupation, the evaluation then moves to the fifth and final

step.

        At this stage, the burden of production shifts to the Commissioner, who must demonstrate

that the claimant is capable of performing other available work in the national economy in order

to deny a claim of disability. See 20 C.F.R. § 404.1520(a)(4)(v). In making this determination,

the ALJ should consider the claimant’s RFC, age, education, and past work experience. See id.

The ALJ must further analyze the cumulative effect of all the claimant’s impairments in

determining whether he or she is capable of performing work and is not disabled. See 20 C.F.R.

§ 404.1523.

III.    The ALJ's Decision

        In her June 21, 2018 decision, the ALJ found that Plaintiff met the insured requirements

of the Act through December 31, 2022. (R. 19). Accordingly, to be eligible for DIB benefits,

Plaintiff had to establish that she was disabled on or before that date. See 42 U.S.C. §§

423(a)(1)(A), (c)(1)(B); 20 C.F.R. §§ 404.101, .110, .131.

        The ALJ then proceeded to apply the sequential evaluation process when reviewing

Plaintiff’s claim for benefits. In particular, the ALJ found that Plaintiff had not been engaged in

substantial gainful activity since the alleged onset date of March 31, 2015. (R. 19-20). The ALJ



                                                  4
         Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 5 of 8




also found that Plaintiff met the second requirement of the sequential evaluation process insofar

as she had the severe impairments of IBS with constipation and diarrhea; gastritis; major

depressive disorder; generalized anxiety disorder; dysthymic disorder; and anorexia nervosa.

The ALJ found that Plaintiff’s colonic polyps, internal hemorrhoids, ear pain, acute sinusitis,

hiatal hernia, melana, and slight hearing loss did not qualify as severe impairments. (R. 20). The

ALJ concluded that Plaintiff’s impairments did not meet or equal any of the listings that would

satisfy Step Three. (R. 20-22).

       The ALJ went on to find that Plaintiff retained the RFC to perform sedentary work, as

defined in 20 C.F.R. § 404.1567(a), with the following additional limitations:

               the work must: entail no climbing of ladders, ropes, or scaffolds;
               entail no exposure to hazards such as unprotected heights or
               dangerous unshielded moving mechanical parts; be situated within
               500 feet of restroom facilities; be limited to routine tasks in
               occupations with an SVP of 2 or lower.

(R. 22-28). Based on this RFC, Plaintiff established that she is incapable of returning to her past

employment; therefore, the ALJ moved on to Step Five. (R. 20-21).

       At Step Five, the ALJ used a vocational expert (“VE”) to determine whether or not a

significant number of jobs existed in the national economy that Plaintiff could perform.

According to the ALJ, the VE testified that, given Plaintiff’s age, education, work experience,

and RFC, Plaintiff could perform jobs that exist in significant numbers in the national economy,

such as document preparer, small parts assembler, and call out operator. (R. 29, 81-82).

Accordingly, the ALJ found that Plaintiff was not disabled. (R. 29-30).

IV.    Legal Analysis

       Plaintiff’s lead argument is that she was deprived of a fair hearing based on the conduct

of the ALJ. While there is no question that the hearing included a few tense moments, at no



                                                 5
         Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 6 of 8




point did the ALJ’s conduct deprive Plaintiff of a fair hearing or expose her to bias or animus.

See Bordes v. Comm’r of Soc. Sec., 235 Fed. Appx. 853, 857-58 (3d Cir. 2007). The hearing

was comparatively quite long, and counsel was given the opportunity to continue asking

questions even after the exchange during which counsel claimed he was precluded from asking

questions (R. 84-93), and the ALJ herself asked additional questions of Plaintiff and the VE.

Indeed, the transcript goes on for seven pages after the exchange. Moreover, Plaintiff in no way

suggests what evidence, if any, she was precluded from entering into the record.

       However, it does appear that the exchange may have caused a miscommunication that

was not resolved. The primary issue during the disagreement between the ALJ and counsel was

the validity of the March 15, 2018 opinion of Frederick Ruthardt, M.D., especially his suggestion

that Plaintiff would need 10-15 unscheduled restroom breaks each workday, each lasting an

average of 30-45 minutes (R. 402-04). The ALJ questioned the reasonableness of this opined

limitation, and she ended up including no language in the RFC regarding Plaintiff’s need for

multiple daily bathroom breaks of some length. This does not appear to be consistent with the

record or the ALJ’s own statements at the hearing.

       RFC is defined as the most that an individual is still able to do despite the limitations

caused by his or her impairments. See Fargnoli v. Massanari, 247 F.3d 34, 40 (3d Cir. 2001).

See also 20 C.F.R. § 404.1545(a). Not only must an ALJ consider all relevant evidence in

determining an individual’s RFC, the RFC finding “must ‘be accompanied by a clear and

satisfactory explication of the basis on which it rests.’” Fargnoli, 247 F.3d at 41 (quoting Cotter

v. Harris, 642 F.2d 700, 704 (3d Cir. 1981)). “‘[A]n examiner’s findings should be as

comprehensive and analytical as feasible and, where appropriate, should include a statement of

subordinate factual foundations on which ultimate factual conclusions are based, so that a



                                                 6
         Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 7 of 8




reviewing court may know the basis for the decision.’” Id. (quoting Cotter, 642 F.2d at 705).

See also SSR 96-8p, 1996 WL 374184 (S.S.A.), at *7 (“The RFC assessment must include a

narrative discussion describing how the evidence supports each conclusion, citing specific

medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities,

observations).”).

       Here, the ALJ included in the RFC a requirement that Plaintiff work within 500 feet of a

restroom but included no provisions regarding the frequency with which Plaintiff would need to

use that restroom or the time she would need to do so. The ALJ, while reasonably observing that

Dr. Ruthardt’s opinion regarding the number and length of required bathroom breaks would

amount to Plaintiff being in the restroom 5-10 hours out of each 8-hour work day, ultimately

went to the other extreme and found, in essence, that Plaintiff had no need for unscheduled

restroom trips. However, she herself, at the hearing, while questioning the opinion of Dr.

Ruthardt, acknowledged that the record supported that Plaintiff would need to make “multiple

trips to the bathroom.” (R. 85). Indeed, even disregarding Dr. Ruthardt’s opinion, the record

contains a good deal of evidence regarding Plaintiff’s need for frequent restroom breaks. (R.

421, 427, 432). It also contains evidence that these trips can be of an extended duration; one

record notes that Plaintiff’s trips to the restroom can take up to two hours (R. 457) and others

characterize Plaintiff’s bathroom episodes as “long and painful.” (R. 412). The record further

contains references to problems with urgency, incontinence, and overflow, including at work.

(R. 445, 448, 468).

       It is difficult to see how this record could support no restrictions in Plaintiff’s RFC

regarding the number and duration of restroom breaks she may need. Being situated relatively

close (but not particularly close) to a restroom does not sufficiently address the issue. The VE



                                                 7
           Case 2:19-cv-00953-ANB Document 23 Filed 09/18/20 Page 8 of 8




testified that the customary employer tolerance for being off task is 10 percent of the time. (R.

83). Given this testimony, the VE may well have had a different take on the jobs Plaintiff could

perform in consideration of additional unscheduled restroom breaks of an extended length.

         By no means is the Court stating that the ALJ was required to simply adopt Dr.

Ruthardt’s opinion, and the Court expresses no opinion as to what the appropriate findings

regarding the frequency and duration of Plaintiff’s restroom breaks should be. However, the

record contains sufficient evidence relating to this issue to require a more focused and thorough

analysis. It is this need for additional explanation by the ALJ that necessitates a remand in this

case.1   As noted, the Court does not believe that anything done by the ALJ prevented Plaintiff

from having a fair hearing. It will, though, leave to the Commissioner to decide whether the case

should be assigned to a different ALJ on remand. Moreover, although the Court does not reach

the other issues raised by Plaintiff, the ALJ should be cognizant of these issues on remand and

ensure that proper consideration is given to Plaintiff’s allegations of pain.

         V.     Conclusion

         In short, the record does not permit the Court to find that the findings of the ALJ

regarding Plaintiff’s RFC are supported by substantial evidence. Accordingly, the case is

remanded to the Commissioner for reconsideration consistent with this Order.



                                                      s/Alan N. Bloch
                                                      United States District Judge




ecf:            Counsel of record


1
       As such, the record does not permit the Court to reverse and remand the case for an
award of benefits. See Podedworny v. Harris, 745 F.2d 210, 221-22 (3d Cir. 1984).

                                                  8
